DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 11, filed 7 March 2022, in view of the amendment with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 11, filed 7 March 2022, in view of the amendments with respect to claims 1, 11, and 19 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 11, filed 7 March 2022, in view of the amendments with respect to claims 1, 4-12, and 19 have been fully considered and are persuasive.  The 112 rejection of the claims has been withdrawn. 
Applicant's arguments filed 7 March 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 1, 19, and 21, the applicant argued, “…Murray or Huawei, either alone or in combination, fails to disclose or suggest a method comprising ‘performing a timing…tracking RS,’…Huawei, in section 2, discusses that a UE can receive paging at the expected occasion and shows a sequence of paging occasions aligned and multiplexed with a sequence of SS blocks…Huawei does not disclose ‘the sequence of POs not overlapping the sequence of timing/frequency tracking RSs in the time domain’ and ‘determining a timing of a fist PO within the sequence of POs included in the PO window according to the timing of the PO window and the beam index associated with the first timing/frequency tracking RS’…” on pages 12-13.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In ¶¶194, 322-323, 328, 336, and 386 and figures 39A and 39B Murray clearly teaches the sequence of POs not overlapping the sequence of timing/frequency tracking RSs in time domain (¶386: no overlapping between time resources used for NR-SS and PO sweeping) and determining a timing of a first PO within the sequence of POs included in the PO window according to the timing of the PO window and the beam associated with the first timing/frequency tracking RS (¶¶194, 322-323, 328, and 336; figures 39A and 39B: determining timing first PO within a PF according to UE ID, PC length, and number of PF per PC, and the beam associated with SS beam sweeping block in SS burst set, the first PO being associated with the same beam as the first SS beam sweeping block).
In §2 and figure 1 Huawei clearly teaches determining a timing of a first PO within the sequence of POs included in the PO window according to the timing of the PO window and the beam index associated with the first timing/frequency tracking RS, the first PO being associated with the same beam index as the first timing/frequency tracking RS (§2; figure 1: determine timing of first PO based on the acquired candidate beam pairs, the expected PO being a first PO within a paging periodicity defined as an integer multiple of the periodicity of the SS burst set, and the first PO being associated with the same beam index period of the SS burst set as the first SS burst).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 12, 19, 21-23, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US 2020/0404617 A1 (hereinafter referred to as “Murray”) on the basis of US Provisional Application No. 62/501,547 in view of Huawei 3GPP TSG RAN WG1 R1-1700048 “Multi-beam Paging for NR” (hereinafter referred to as “Huawei”).
As to claims 1, 19, and 21, Murray teaches a method, comprising:
	performing a timing and frequency tracking based on a first timing/frequency tracking reference signal (RS) at a user equipment (UE) in a beam formed wireless communication system, wherein the first timing/frequency tracking RS is one of a sequence of timing/frequency tracking RSs transmitted on beams of a beam sweeping, and is associated with a beam (¶¶322-323 and 346; figure 39A.1: receive NR-SS burst on beams of a beam sweeping to perform detection of location information (timing/frequency tracking) for NR-PDCCH carrying PIs, the first SS beam sweeping block in the SS burst set being associated with a beam);
determining a timing of a paging occasion (PO) window according to an identifier (ID) of the UE (¶¶194, 409, 464, 500: UE ID used to indicate timing of POs within PF), the PO window including a sequence of POs each transmitted on a beam (¶¶322-323, 328, and 336; figures 39A and 39B: each PO within a PF including POs on beams of a beam sweeping), a same paging downlink control information (DCI) being transmitted multiple times in each of the sequence of POs (¶¶312-313, 321, 330, 333: DCI 
determining a timing of a first PO within the sequence of POs included in the PO window according to the timing of the PO window and the beam associated with the first timing/frequency tracking RS, the first PO being associated with the same beam as the first timing/frequency tracking RS (¶¶194, 322-323, 328, and 336; figures 39A and 39B: determining timing first PO within a PF according to UE ID, PC length, and number of PF per PC, and the beam associated with SS beam sweeping block in SS burst set, the first PO being associated with the same beam as the first SS beam sweeping block); and
performing a paging monitoring at the first PO that is quasi-co-located (QCLed) with the first timing/frequency tracking RS (¶¶194, 322-323, 328, and 336; figures 39A and 39B: perform paging detection at first PO within a PF that is QCLed with the NR-SS burst set).
Although Murray teaches “A method…associated with a beam; and performing…the same beam as the first…RS,” Murray does not explicitly disclose “index”.
However, Huawei teaches performing a timing and frequency tracking based on a first timing/frequency tracking reference signal (RS) at a user equipment (UE) in a beam formed wireless communication system, wherein the first timing/frequency tracking RS is one of a sequence of timing/frequency tracking RSs each transmitted on a beam, and is associated with a beam index (§2; figure 1: UE acquires candidate beam pairs by listening to beam swept periodic SS burst set, the first SS burst of the SS burst set is transmitted on a beam of the beam sweeping and is associated with a beam indexed period of the SS burst set);

performing a paging monitoring at the first PO (§2; figure 1: monitoring paging at the expected PO based on the acquired candidate beam pairs, the expected PO being a first PO within a paging periodicity defined as an integer multiple of the periodicity of the SS burst set, and the first PO being associated with the same beam index period of the SS burst set as the first SS burst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Murray by including “index” as taught by Huawei because it provides Murray’s method with the enhanced capability of expressing the PO in the paging periodicity of the SS burst set periodicity according to the beam index of the SS burst (Huawei, §2; figure 1).
As to claims 4 and 22, Murray in view of Huawei teaches the method of claim 1. Murray further teaches the first timing/frequency tracking RS is a signal synchronization block (SS block) (¶¶322-323 and 346; figure 39A.1).
As to claims 5 and 23, Murray in view of Huawei teaches the method of claim 1. Murray further teaches the first timing/frequency tracking RS is an SS block, multiple paging bands are configured for paging transmissions (¶¶322-323, 346-347, 409, 411, 415, 418, and 426; figures 39A.1, 63, and 64A), and the method further comprises:

As to claims 8 and 26, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining a presence or absence of a paging DCI according to a paging indication carried by the first PO (¶¶333 and 355-356).
As to claims 9 and 27, Murray in view of Huawei teaches the method of claim 1. Murray further teaches determining an RS source for performing the timing and frequency tracking, the RS source being SS blocks (¶¶322-323 and 346; figure 39A.1).
As to claim 12, Murray in view of Huawei teaches the method of claim 1. Murray further teaches selecting the first timing/frequency RS from the sequence of timing/frequency RSs according to measurement results, the first timing/frequency RS having a highest quality (¶248).

Allowable Subject Matter
Claims 6-7, 10-11, 24-25, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469